PER CURIAM.
Kevin Phillips appeals the summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. This Court issued an order to show cause because Mr. Phillips’s notice of appeal was untimely. Mr. Phillips responded that the delay was caused “due to [the] prison mail system,” although he offers nothing to substantiate that claim. This appeal must be dismissed as untimely. However, this dismissal is without prejudice to file a petition for belated appeal in compliance with Florida Rule of Appellate Procedure 9.141(c).
DISMISSED WITHOUT PREJUDICE.
PALMER, ORFINGER and TORPY, JJ., concur.